EXHIBIT 10.2 Confidential Treatment Requested for American Superconductor Corporation DATED December, 16 2015 AMSC AUSTRIA GMBH and AMERICAN SUPERCONDUCTOR CORPORATION and INOX WIND LIMITED TECHNOLOGY LICENCE AGREEMENT Confidential Portions of this Exhibit marked as [**] have been omitted pursuant to a request for confidential treatment and have been filed separately with the Securities and Exchange Commission. Confidential Treatment Requested for American Superconductor Corporation CONTENTS Clause Subject matter Page 1. DEFINITIONS 1 2. LICENCE 4 3. PROVISION OF KNOW-HOW AND TECHNICAL ASSISTANCE 5 4. OWNERSHIP 6 5. ACCEPTANCE OF PRODUCTION ECS 6 6. CONFIDENTIALITY 8 7. LICENCE FEES 9 8. REPORTING PROCEDURES AND COMPLIANCE 11 9. WARRANTIES 11 LIABILITY AND INDEMNITIES 12 DURATION AND TERMINATION 13 EFFECT OF TERMINATION 14 EXPORT CONTROLS 15 ANTI-CORRUPTION 15 NON-SOLICITATION 15 ASSIGNMENT AND OTHER DEALINGS 16 WAIVER 16 ENTIRE AGREEMENT 16 VARIATION 16 SEVERANCE 17 COUNTERPARTS 17 THIRD PARTY RIGHTS 17 NO PARTNERSHIP OR AGENCY 17 FORCE MAJEURE 17 NOTICES 18 DISPUTE RESOLUTION PROCEDURE 18 GOVERNING LAW AND JURISDICTION 20 Confidential Portions of this Exhibit marked as [**] have been omitted pursuant to a request for confidential treatment and have been filed separately with the Securities and Exchange Commission. Confidential Treatment Requested for American Superconductor Corporation TECHNOLOGY LICENCE AGREEMENT date DECEMBER 16, 2015
